Exhibit 10.16B

WORLD WRESTLING ENTERTAINMENT, INC. AGREEMENT FOR RESTRICTED STOCK UNITS

THIS AGREEMENT FOR RESTRICTED STOCK
UNITS (this “Agreement”) is entered into as of ___________ by and between  World
 Wrestling Entertainment, Inc., a Delaware corporation (the “Company”), and
<Employee Name> a  management employee of the Company (the “Employee”).

﻿

WHEREAS, the Company’s Board of Directors has approved a 2016 Omnibus Incentive
Plan (the “Plan”) and the Company will be seeking approval of the Plan by
the Company’s stockholders at their 2016 annual meeting (the “Stockholder
Approval”);

﻿

WHEREAS, the Company intends to
 make a grant under the Plan of restricted stock units (each a “Restricted Stock Unit” or “RSU”), which grant shall
 be conditional upon receipt of the Stockholder Approval and subject  to vesting
based on Employee’s continued employment with the Company
 as provided herein; and

﻿

WHEREAS, Employee wishes to receive such Restricted Stock Units in accordance with the Plan and this Agreement, in each case subject to Stockholder Approval as provided herein;

﻿

NOW, THEREFORE, in consideration of the premises and the mutual covenants stated herein, and intending to be legally bound, the Company and Employee hereby agree as follows:

﻿

1.



Certain Definitions

﻿

Each capitalized term
used in this Agreement shall have the meaning ascribed to that term in the Plan unless otherwise defined herein. The following capitalized terms shall have the respective meanings set forth below:

﻿

(a)



“Date of Grant” for any RSU shall mean the date hereof.

﻿

(b)



“Dividend Units” shall have the meaning ascribed thereto in Section 4.

﻿

(c)



“Employee Account” shall have the  meaning ascribed thereto in Section 2(b).

﻿

(d)



“RSU” shall
 mean a Restricted Stock Unit under which Employee shall have the right to receive one Share and Dividend Units and other
dividends and distributions thereon, accruing as a result of such RSU,
upon vesting.

﻿

(e)



“Shares” shall mean the shares of the Company’s Class A Common
Stock, including any such shares issuable upon the vesting of an RSU
or Dividend Unit.

Page 1 of 6

 

--------------------------------------------------------------------------------

 

﻿

2.



Grant of RSUs; Restrictions

﻿

(a)



Subject to all terms and conditions of the Plan and of this Agreement including
the Stockholder Approval (and subject to execution or electronic acceptance of
this Agreement by Employee), the Company
hereby grants to Employee those RSUs listed in Exhibit A to this Agreement.

﻿

(b)



Each RSU shall  be recorded in a RSU bookkeeping account  maintained by the
Company in the name of Employee (the “Employee Account”). The Company’s
obligations under this Agreement shall  be unfunded and unsecured, and  no
special  or separate fund shall  be established and  no other segregation  of
assets shall  be made. The rights  of Employee under this Agreement shall  be
 no greater than those  of a general unsecured creditor  of the
Company. Employee shall have no
rights as a stockholder of the Company by virtue of any RSU unless and  until
 such  RSU vests  and  resulting Shares are issued to Employee, and

﻿

i.



All terms and conditions stated in the Plan and all those stated in this Agreement shall apply to
 each RSU and Dividend Unit;

﻿

ii.



No RSU or Dividend Unit  may be sold, transferred, pledged, hypothecated
or otherwise encumbered or disposed by Employee; and

﻿

iii.



Each RSU and Dividend Unit  shall remain restricted and subject to
 forfeiture unless and until it has vested in Employee in accordance with the
Plan and this Agreement.

﻿

3.



Vesting

﻿

(a)



Time  Vesting.  The RSUs granted hereunder shall vest based on Employee’s
continued employment with the Company in three substantially equal annual
installments, with the first such annual installment in July
2017. The actual vest dates for this award are outlined on your account at Fidelity under the vesting schedule section for this award. Associated Dividend Units
and other dividends and distributions thereon, shall vest as provided in Section
 4(ii).

﻿

(b)



Dividend Unit Vesting.  Dividend Units and other dividends and distributions
shall vest as provided in Section 4(ii).

﻿

(c)



Other Vesting

﻿

i.



Optional Vesting. The Committee may also determine that any RSUs and/or Dividend
Units shall become vested early based on such factors as the Committee may
determine in its sole discretion (including, without limitation and by way of
example only, 



Page 2 of 6

 

--------------------------------------------------------------------------------

 

performance of Employee’s operating unit, performance of the Company as a whole,
benefits of providing additional long-term incentive compensation to Employee in
light of the competitive market for Employee’s services, severance arrangements,
etc.). If the Committee makes such a determination, then such RSUs and/or
Dividend Units as may be specified by the Committee in such determination shall
 become vested at the time specified by the Committee.

﻿

ii.



Change in Control. If a Change in Control occurs and within twenty-four
(24) months thereafter (x) the Employee’s employment is terminated by the
Company without cause (as determined by the Committee in its sole discretion);
or (y) the Employee terminates his or her employment as a result of (i) a
decrease in base salary; (ii) a material adverse change in responsibility or
reporting structure; or (iii) a change in employment to a location more than
twenty-five miles from the place of employment at the time of the Change in
Control; provided, in the case of clause (y), the Employee notifies the Company
within ninety (90) days of such event and provides the Company thirty (30) days
in which to cure.  In each case (x) and (y), then all RSUs and Dividend Units
shall immediately vest.

﻿

(d)



Effects of Vesting. With respect to each RSU and Dividend Unit that vests, the
Company shall, within a reasonable time after the vesting (and in no event later
than the latest date permitted by Section 409A of the Code), issue one Share to
Employee without restrictions under the Plan or this Agreement. Any such
issuance shall be subject to all laws (including without limitation those
governing withholding of taxes and those governing securities and transfer
thereof).

﻿

4.



Dividend Units; Vesting

﻿

With respect to each RSU, whether or not vested, that has not been forfeited
(but only  until the underlying Shares are issued), the Company shall, with
respect to any cash dividends paid to Shares (based on the same record and
payment date as the dividends paid on such Shares) accrue into the Employee
Account the number of Shares (“Dividend Units”) as could be purchased with the
aggregate dividends that would have been paid with respect to such RSU if it
were an outstanding Share (together with any other cash accrued in the Employee
Account at that time) at the price per Share equal to the closing price on the
New York Stock Exchange (NYSE) (or a comparable price, if the Shares are not
then listed on the NYSE) on the date of the dividend payment. These Dividend
Units thereafter (i) will be treated as RSUs for purposes of future dividend
accruals pursuant to this Section 4; and (ii) will vest in such amounts (rounded
to the nearest whole Dividend Unit) at the same time as the RSUs with respect to
which such Dividend Units were received. Any dividends or distributions on
Shares paid other than in cash shall accrue in the Employee



Page 3 of 6

 

--------------------------------------------------------------------------------

 

Account and shall vest at the same time as the RSUs in respect of which they are
made (in each case in the same form, based on the same
 record date and at the same time, as such dividend  or other distribution  is
paid on such Share).

﻿

5.



Forfeiture

﻿

Except as provided for vesting on termination of employment following a Change
of Control as contemplated in Section 3(b)(ii) or vesting as part of a severance
arrangement as contemplated in Section 3(b)(i), upon termination of Employee’s
employment (regardless of whether caused by resignation, termination by the
Company, death, disability or otherwise), each RSU, Dividend Unit and other
remaining accrued dividends in the Employee Account, in each case that has not
previously vested, shall be forfeited by the Employee to the Company. Employee
shall thereafter have no right, title or interest in such unvested RSUs,
Dividend Units and accrued dividends and distributions and Employee shall
immediately return to the Secretary of the Company any and all documents
representing such forfeited items. Upon such termination of employment, any
vested RSUs, Dividend Units and dividends and distributions thereon that have
not already been paid or issued shall immediately be paid or issued, as the case
may be, to the Employee (and in no event later than the latest date permitted by
Section 409A of the Code).

﻿

6.



No Continuation of Employment

﻿

This Agreement shall not give Employee any right to employment or continued
employment and the Company may terminate Employee’s employment or otherwise
treat Employee without regard to any effect such termination may have upon
Employee under this Agreement.

﻿

7.



Terms Subject to Plan

﻿

Notwithstanding anything in this Agreement to the contrary, each and every term,
condition and provision of this Agreement shall be, and shall be construed to
be, consistent in all respects with all terms, conditions and provisions of the
Plan. If any term, condition or provision of this Agreement is (or is alleged to
be) inconsistent with the Plan in any respect, the Plan shall govern in all
circumstances.

﻿

8.



Entire Agreement: Amendments

﻿

This Agreement and the Plan contain all terms and conditions with respect to the
subject matter hereof and no amendment, modification or other change hereto
shall be of any force or effect unless and until set forth in a writing executed
(or electronic acknowledgement made) by Employee and the Company (in each case
except for such amendments as the Company is expressly authorized hereunder, or
under the Plan, to make without Employee’s consent).  No amendment to the Plan
after the date hereof shall affect the terms and conditions hereof in a manner
that is adverse to the 



Page 4 of 6

 

--------------------------------------------------------------------------------

 

Employee.

﻿

9.



Governing Law

﻿

This Agreement shall be governed by and construed in accordance with the laws of
the State of Connecticut, without giving effect to principles of conflicts of
law. If any dispute arises with respect to this Agreement or any matter
hereunder, (x) such dispute shall be submitted to the Federal or state courts
sitting in the State of Connecticut, with each party waiving any defense to such
venue; and (y) each party irrevocably waives its right to a jury trial. The
prevailing party shall be reimbursed by the other party for any costs of any
proceeding relating to this Agreement in any matter hereunder incurred by the
prevailing party, including reasonable attorneys’ fees and costs.

﻿

10.



Taxes

﻿

Employee shall be liable for any and all taxes applicable to one’s tax
situation. Taxes may include but not be limited to withholding taxes and any
related social security contributions, arising out of this grant or the vesting
of RSUs or distribution of Shares hereunder. Employee may elect to satisfy such
withholding tax obligation by having the Company retain Shares having a fair
market value equal to the Company's minimum withholding obligation.

﻿

11.



Stockholder Approval

﻿

The grant of RSUs hereunder is subject to the condition of receiving the
Stockholder Approval, and in the event that Stockholder Approval is denied, the
RSUs shall terminate ab initio and be of no further force and effect. Pending
Stockholder Approval, no RSUs or Dividend Units shall vest and no Shares shall
be issued or issuable.

﻿

12.



International Employee Acknowledgements and Consents.

﻿

By signing or electronically acknowledging this Agreement, the Employee
agrees to the attached Appendix A if located outside the United States.

﻿

IN WITNESS WHEREOF, Employee has executed or electronically
acknowledged this Agreement and the Company has caused this Agreement to
be executed by its duly authorized officer,
all as of the day and year first above written.

﻿

﻿

    EMPLOYEEWORLD WRESTLING ENTERTAINMENT, INC.

﻿

﻿

 

 

 

﻿

 

By:

/s/ Blake T. Bilstad

﻿

 

 

Blake T. Bilstad

﻿

 

Page 5 of 6

 

--------------------------------------------------------------------------------

 

Exhibit A

﻿

﻿

Number of RSUs granted ____



Page 6 of 6

 

--------------------------------------------------------------------------------